* AQ 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v

JEROMY JOSPEH ACKERMAN Case Number: CR 11-3033-1-LTS

 

 

[1] Revocation of Probation USM Number: = 11738-029

Hl Revocation of Supervised Release Bradley Ryan Hansen

(] Modification of Supervision Conditions Defendant's Attorney

THE DEFENDANT:

WB admitted guilt to violation(s) 3, 4a-b, 5a-b, 6, 9 and 10. (*la-c, 2, 7a-m and 8a-e) of the term of supervision.
(] was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
la-c, 7a-m Failure to Comply with Drug Testing* April 21, 2019

2, 8a-e Failure to Follow USPO Directive* April 17, 2019

3, 4a-b, 6 Use of Alcohol . November 14, 2018
5a-b False Statement to USPO October 1, 2018

9 Travel Without Permission April 18, 2019

10 Failure to Notify of Employment Change April 18, 2019

*Admitted to multiple violations, not specific subparts.

The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

[1 The defendant was not found in violation of and is discharged as to such violation(s).

 

(] The Court did not make a finding regarding violation(s)

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of-m a changes in economic circumstances,

A

  
 

Leonard T. Strand
Chief United States District Court Judge

 

 

 

 

Name and Title of Judge Signature of Widge\ |
May 7, 2019 cal) 9

7 7
Date of Imposition of Judgment Date I |
%AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

DEFENDANT: JEROMY JOSPEH ACKERMAN

Judgment--Page 2 of 3

CASE NUMBER: CR 11-3033-1-LTS

CO

Cm

PROBATION

The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

-No imprisonment is ordered as part of this modification.

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 12 months and 1 day.

The court makes the following recommendations to the Federal Bureau of Prisons:

It is recommended that you be designated to the FCI Sandstone facility or a Bureau of Prisons facility in close proximity
to your family which is commensurate with your security and custody classification needs.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:

[] at [J a.m. [] p.m. on

(C1 as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

[] before 2 p.m. on

 

(J as notified by the United States Marshal.

[-] as notified by the United States Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

 

- with a certified copy of this judgment.

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
% AO 245D (Rev. 11/16} Judgment in a Criminal Case for Revocations/Modifications
Judgment—Page

- DEFENDANT: JEROMY JOSPEH ACKERMAN
CASE NUMBER: | CR 11-3033-1-LTS

SUPERVISED RELEASE

a Upon release from imprisonment, No Term of Supervised Release is reimposed.

—_

of

 
